Citation Nr: 0940018	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-01 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability characterized as spondylosis deformans at L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1983. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In January 2009 the Veteran testified at a hearing in 
Washington, DC.  A transcript of that proceeding is of 
record.

In February 2009 the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed to the extent possible and no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's low back disability is not manifested by 
forward flexion limited to less than 30 degrees or by any 
form of ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5237 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated July 2004, 
March 2006, February 2007, April 2009 and July 2009.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current evaluation for his low 
back disability does not accurately reflect the severity of 
that condition.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
condition adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ranges.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination. 

The Veteran first claimed entitlement to service connection 
for a back condition in November 1989.  In an August 1990 
rating decision the RO granted service connection for the 
Veteran's low back disability, characterized as spondylosis 
deformans at L5 and assigned a noncompensable rating 
effective from December 6, 1989, the day following the 
Veteran's release from active service.  In June 2004 the 
Veteran filed for a temporary 100 percent rating for a 
surgical procedure on his back and an increased overall 
rating for his low back disability.  In September 2004 the RO 
issued a rating decision granted the temporary 100 percent 
rating effective from January 8, 2004 based on treatment 
necessitating convalescence.  An increased 20 percent 
evaluation was assigned from March 1, 2004.  The Veteran 
applied to reopen the claim in September 2004 and in January 
2005 another rating decision was issued continuing the 20 
percent rating.  In May 2005 the Veteran submitted his Notice 
of Disagreement (NOD) with that rating.  The RO issued a 
Statement of the Case (SOC) in November 2005 and the Veteran 
filed his Substantive Appeal (VA Form 9) in January 2006.  In 
the interim, a November 2005 rating decision continued the 
temporary 100 percent rating until June 1, 2004.  In February 
2009 the Board remanded the Veteran's claim for additional 
development. 

The Veteran's service-connected back disability is currently 
rated as 20 percent disabling under 38 C.F.R. § 4.119.  The 
Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 
5239 Spondylolisthesis or segmental instability; 5240 
Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003); 5243 
Intervertebral disc syndrome.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The evidence in this case includes voluminous private 
treatment records, VA treatment records, VA examination 
reports, statements by the Veteran and a transcript of a 
hearing conducted before the Board.

Private treatment records associated with the claims file 
date back to the Veteran's injury in June 1996 and indicate 
continuing problems and treatment associated with the 
Veteran's lower back disability, along with several surgical 
procedures. 

In August 2004 the Veteran was afforded a VA examination.  
During that examination the Veteran reported injuring his 
back carrying a heavy bag in 1996.  He reporting having had 
three operations in 1999, 2001 and 2004, with fusion, all at 
L5-S1.  He reported still having constant low back pain with 
frequent radiation down the left posterior thigh and calf 
associated with numbness but no weakness.  Physical 
examination revealed mild to moderate diffuse tenderness.  
Straight leg raising was negative on the right and positive 
on the left at 30 degrees.  The examiner noted that the 
Veteran used a cane in his left hand and that his gait shows 
a mild limp to the left.  Range of motion studies revealed 
flexion to 40 degrees, extension to 20 degrees, right and 
left lateral flexion to 20 degrees and right and left 
rotation to 30 degrees.  There was no objective evidence of 
pain on motion.  The examiner diagnosed the Veteran with 
degenerative disc disease, L5-S1, status post laminectomy and 
fusion.  Evidence of moderate weakened movement and excess 
fatigability was noted, but no additional limitation due to 
pain was stated.  No history of doctor prescribed bed rest 
within the past 12 months was noted.  

An additional VA examination was performed in February 2006.  
The Veteran claimed constant low back pain with frequent 
diffuse radiation down on the left lower extremity associated 
with numbness and tingling.  Upon physical examination the 
examiner noted diffuse tenderness, but no paraspinal spasm.  
Straight leg raising was negative bilaterally.  The examiner 
noted that the Veteran used a cane and that his gait 
indicated a mild limp to the right, accentuated by heel and 
toe walking.  Range of motion studies revealed flexion to 45 
degrees, extension to 25 degrees, right and left lateral 
flexion to 25 degrees and right and left rotation to 40 
degrees.  There was no objective evidence of pain on motion.  
The examiner further stated that there was evidence of mild 
to moderate weakened movement and excess fatigability, but no 
additional loss of motion and no evidence of additional 
limitation of motion of functional impairment during any 
flare-ups.  No evidence of ankylosis was presented and there 
was no evidence of doctor prescribed bed rest within the past 
12 months.  X-rays indicated no significant change in the 
status of the spinal fusion at L5-S1.  A neurological 
examination was performed in conjunction with the February 
2006 VA examination.  Results from that exam indicate that 
sensation was intact to pin, touch, vibration, 
proprioception, two-point discrimination, and double-
simultaneous stimulation with the exception of moderate 
decrease in pin sensation along the first metatarsal, dorsal 
and lateral aspects.  The examiner stated that this was 
likely due to the Veteran's bunionectomy.  

Following the February 2009 remand the Veteran was provided 
an additional VA examination.  The April 2009 VA examination 
report indicates that the Veteran claimed severe and intense 
lower back pain which radiates to the left leg all the way 
down to the foot.  The Veteran stated that he had no problem 
with bowel or urine.  He further claimed that he may walk 
unaided at home, but that when out he usually uses a walker 
or a cane.  Upon physical examination the examiner found that 
the Veteran's back pain is aggravated without use of an 
assistive device.  Range of motion studies indicated flexion 
to 40 degrees, extension to zero degrees, right and left 
lateral flexion to zero degrees and right and left rotation 
to zero degrees.  Pain on range of motion was noted, but 
there was no motor weakness, atrophy or radicular findings.  
Straight leg raising was positive when sitting and supine.  
The examiner's impression was chronic lumbar sprain with 
degenerative disk disease and radiculopathy.  No evidence of 
additional limitation due to pain, weakness, fatigue or lack 
of endurance was noted after repetitive motion and there was 
no evidence of adverse impact on activities of daily living, 
personal grooming or hygiene.  

The Board also notes that a hearing before a Veterans Law 
Judge was conducted in January 2009.  During that hearing the 
Veteran argued that the February 2006 VA examination was 
inaccurate because the Veteran was heavily medicated at the 
time.  The Veteran also described significant functional 
limitation

The Board has determined that the 20 percent rating assigned 
is based on adequate evidence of disability.  The Board finds 
that when applying the General Rating Formula to the 
Veteran's low back disability, there is no competent medical 
evidence to award a rating in excess of 20 percent for any 
point during the appeal period.  Simply put, there has been 
no objective finding of limitation of flexion of the 
thoracolumbar less than 30 degrees or of any ankylosis.

The Board acknowledges that the Veteran has chronic low back 
pain, and thus recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree as to warrant a rating in 
excess of the current 20 percent. 

In addition to the rating the Veteran is assigned for the 
orthopedic manifestations of his back disability, the 
regulations also mandate that a separate rating should be 
considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to bowel or 
bladder impairment.  However, the evidence from throughout 
the Veteran's appeal fails to show any objective neurological 
symptomatology associated with the Veteran's back disability. 

Furthermore, as the claim at issue deals with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged rating would be in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no 
time since the grant of service connection has the Veteran's 
symptomatology warranted a higher disability rating, and as 
such, staged ratings are not warranted.

In exceptional cases, extraschedular ratings may be assigned.  
See 38 C.F.R. § 3.321(b)(1).  The Board has considered 
assignment of an extra-schedular evaluation but the record 
does not show that the Veteran's appealed disability, alone, 
has required frequent hospitalization, or that manifestations 
of that disability exceeds those contemplated by the 
schedular criteria.  Therefore, assignment of extra-schedular 
evaluations in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

A preponderance of the evidence is against a rating in excess 
of 20 percent.  Therefore the benefit-of-the-doubt doctrine 
does not apply and an increased rating must be denied.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 20 percent for a low 
back disability, characterized as spondylosis deformans at 
L5, is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


